            Case 1:20-cv-05678-KPF Document 32 Filed 02/26/21 Page 1 of 5



                                                                                    JEFFREY S. GAVENMAN
                                                          direct dial 240.356.8553 email jgavenman@schulmanbh.com


                                                        February 26, 2021

Via ECF and Electronic Mail

Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

Re: Cheng v. Guo, Case No. 1:20-cv-05678-KPF

Dear Judge Failla:

        We represent Defendant Wengui Guo (“Mr. Guo”) in the above-captioned case. Pursuant
to the Court’s Order of January 21, 2021, as reflected on the docket and in the transcript of the
discovery conference held that same day (the “Conference”),1 we write to submit the parties’
proposed protective order2 and to apprise the Court of the points of disagreement between the
parties regarding Plaintiff Logan Cheng’s (“Mr. Cheng”) Revised Requests for Production of
Documents (“Revised RFPs” or “RRFPs”).3 On February 24, 2021, the parties, through counsel,
met and conferred by phone and via email over the ensuing two days and agreed upon a proposed
protective order. On the phone call, Mr. Cheng also agreed to modify or strike some of the Revised
RFPs.4 As explained below, however, the remaining Revised RFPs are still overbroad, unduly
burdensome, and untethered to the needs of this case.

        As a preliminary matter, and as this Court is well-aware, Mr. Cheng initially propounded
more than one hundred requests for production of documents (“Initial RFPs” or “RFPs”), many of
which sought “any and all” documents, without time limitation, concerning Mr. Guo’s allegations
in Second Amended Complaint (“SAC”). ECF No. 26-2. During the Conference, the Court found
that Mr. Cheng’s RFPs were “disproportional.” Tr. 21:5-6. The Court also issued guidance as to
what proper requests should look like. As the Court clarified: “You should be focusing on the parts
of the complaint that address Defendant Cheng and Defendant Yong and why it is their claims

1
    A copy of this transcript (cited as “Tr.”) is available on the docket at ECF No. 29.
2
    A copy of the parties’ proposed protective order is appended as Exhibit 1.
3
    A copy of the Revised RFPs is appended as Exhibit 2.
4
  Mr. Guo notes that Mr. Cheng agreed to strike or modify RRFP Nos. 7, 8, 20-21, 31-36, 41, 53-
58, 82, 87, 103, 132-34, 138, & 140 during the meet and confer call. Mr. Guo reserves the right to
interpose objections to all of the remaining Revised RFPs, along with the Revised Interrogatories,
in the normal course.
            Case 1:20-cv-05678-KPF Document 32 Filed 02/26/21 Page 2 of 5


                                                                                               Page | 2


were or were not defamation.” Tr. 21:6-11. And as the Court explained, while Mr. Cheng could
discover some information concerning “the merits, or not, of the Nevada lawsuit” and “Mr. Guo’s
wealth,” “the way in which it has been presented is overbroad and disproportionate.” Tr. 21:12-
16. The same is true of many of the Revised RFPs.

        Even taking the parties’ agreed upon modifications into account, Mr. Cheng is still
demanding that Mr. Guo respond to no fewer than 72 Revised RFPs, the vast majority of which
still demand “any and all” documents. See RRFP Nos. 15-23, 25-29, 31-36, 41-48, 52, 59-64, 70-
72, 104-113, 118-124, 126-129, 131-134, & 141-144. Sixty-seven (67) of the Revised RFPs
impose no time limitation whatsoever, which would be massively disproportionate in almost any
conceivable case.5 It is particularly disproportionate in this one, in which Mr. Cheng’s only claims
concern the merits of a lawsuit filed in Nevada on April 18, 2019. See ECF No. 1 & 1-1.6

        These overbearing, disproportionate requests are particularly problematic in light of the
manner in which Mr. Cheng responded to Mr. Guo’s discovery requests. In Plaintiff Logan
Cheng’s Answers and Objections to Defendant Wengui Guo’s (1) First Set of Interrogatories and
(2) First Set of Requests for Production of Documents, rather than provide appropriate responses,
Mr. Cheng lodged a series of inappropriate general objections (copies of which are compiled in
Exhibit 3 appended hereto). It is well-established that such general objections are improper and
violate Fed. R. Civ. P. 26, 33, and 34. See Fischer v. Forrest, No. 14CIV1304PAEAJP, 2017 WL
773694, at *3 (S.D.N.Y. Feb. 28, 2017). Most problematic, however, is Mr. Cheng’s sixth general
objection to Mr. Guo’s First Set of Interrogatories, which states: “Plaintiff further objects to all
Interrogatories as it is not a proper party to this lawsuit, and thus virtually none of the
information requested is in Plaintiff’s direct knowledge.” Ex. 3, p. 2 (emphasis added). For the
Plaintiff to claim that he is not a proper party to the lawsuit that he filed in this Court is certainly
problematic and the fact that he deflects responding to Mr. Guo’s discovery requests on that basis
makes such claim pernicious. Further, it is particularly galling for Mr. Cheng to claim that he “is
not a proper party to this lawsuit” when it helps him evade responding to discovery, then turn
around and issue scores of overbroad, disproportionate document requests. If he is not a proper
party to this lawsuit, as he stated in his verified interrogatory responses, then he is not entitled to
take any discovery from Mr. Guo, much less the onerous discovery he has in fact propounded.

        The Revised RFPs are otherwise problematic. Four of them seek information that is simply
not the proper subject of discovery, i.e., “any and all” documents supporting Mr. Guo’s denial of
various legal conclusions in the Complaint. See RRFP Nos. 18, 22, 23, & 25. Much of the
information that Mr. Cheng seeks is also wholly irrelevant. Some of it is absurdly so. For instance,
Mr. Cheng demands “any and all” documents supporting Mr. Guo’s allegation in the SAC that Mr.

5
  Notably, when Mr. Guo asked Mr. Cheng to simply “admit [he] published the Twitter statements
set forth in Paragraphs 18-23 of the SAC,” and to admit that such Twitter statements “are still
publicly accessible,” Mr. Cheng objected to both requests as “irrelevant and disproportionate to
the needs of this case.” Although Mr. Cheng’s objections are clearly misplaced, by Mr. Cheng’s
own assessment, the Revised RFPs are grossly disproportionate.
6
    The initial complaint was filed on August 9, 2018.
          Case 1:20-cv-05678-KPF Document 32 Filed 02/26/21 Page 3 of 5


                                                                                            Page | 3


Cheng “owns and/or operates” a hotel on East Flamingo Road in Las Vegas, Nevada. RRFP No.
106. Mr. Cheng also demands documents “sufficient to describe” any “arrests and/or criminal
convictions” of Mr. Guo. RRFP No. 73. None of this information has anything to do with this case.

         Apart from seeking irrelevant information, many of Mr. Cheng’s requests are vastly
overbroad and impossible to answer. Perhaps most obtusely, Mr. Cheng demands documents
identifying “any instance,” from his birth to the present, in which Mr. Guo has “not been honest.”
RRFP No. 83. In multiple requests, Mr. Cheng demands “any and all” documents (without any
time limitation) that support the proof of a negative (i.e., that: Mr. Guo is not a swindler; Mr. Guo
did not commit fraud, espionage, money laundering, forgery, and intimidation; and Mr. Guo is not
in collusion with China’s president). See RRFP Nos. 52, 59-64, 108-113, 124, 126 & 129. Such
requests are improper, as asking for “any and all” proof of a negative has no limitations
whatsoever; it is impossible to identify documents responsive to such requests and the requests are
vastly overbroad in any case. Responding to these requests would force Mr. Guo to hunt through
(and, in all likelihood, produce) essentially any documents in his possession. By way of example
only, if Mr. Guo purchased a one-dollar pack of gum, his receipt is “support” that he is not a
“swindler,” because he paid for such gum and did not “swindle” to obtain it. Along the same lines,
all documents prepared by Guo in any fashion about any subject would “support” the negative
proof that Mr. Guo has not committed forgery, and thus would need to be produced pursuant to
the Revised RFPs. Not only would Mr. Guo expend a substantial amount of money for his attorneys
to comb through irrelevant documents, but a mountain of irrelevant documents would be produced,
including the very categories of documents that this Court ordered Mr. Cheng not to request in the
first place. For instance, even Mr. Guo’s childhood correspondence could ostensibly be relevant
to determinations of honesty, swindling, or “intimidation.” Mr. Cheng’s counsel already argued in
favor of the potential relevance of Mr. Guo’s childhood correspondence during the Conference,
and the Court rejected this argument. Tr. 7:7-8:13 & 21:6-11. At this point, all of these Revised
RFPs should be stricken.

        So should three of the Revised RFPs concerning Mr. Guo’s financial information. During
the Conference, the Court specifically stated that discovery at the “granularity” of RFP No. 11,
which sought “[a]ll documents relating to any transfer of over $500 made to or from [Mr. Guo]
from December 1, 2019, to present,” would not be permitted. Tr. 17:20-23. Nonetheless, Mr.
Cheng still demands documents identifying any “monies paid on [Mr. Guo’s] behalf by third
parties from December 1, 2019, to present” (RRFP No. 14), which would capture the same “over
$500” amount this Court already found both “ridiculous” and “beyond the pale.” Tr. 17:23-24. Of
course, this request would also capture much lesser “monies paid.” To use the above example, if
Mr. Guo’s friend purchased the same one-dollar pack of gum for Mr. Guo, and Mr. Guo happened
to pocket the receipt, he would have to produce it. Further, money paid by third parties on Mr.
Guo’s behalf has nothing whatsoever to do with Mr. Guo’s net worth, the sole relevant financial
issue in this case. This request is grossly disproportionate, and others are equally troubling. Mr.
Cheng demands “any and all” documents that Mr. Guo “referred to” in “drafting responses” to
discovery regarding his financial information—in other cases. RRFP No. 15 (“Any and all
documents you referred to in drafting responses to the Interrogatories to Judgment Debtor in the
Nevada Action.”); RRFP No. 16 (“Any and all documents you referred to in drafting responses to
the Information Subpoena in the matter of Cheng v. Guo, Index No. 157600/2020, in the Supreme
          Case 1:20-cv-05678-KPF Document 32 Filed 02/26/21 Page 4 of 5


                                                                                              Page | 4


Court of the State of New York, County of New York.”). If Mr. Cheng wants discovery in this
case, then he is required to draft reasonable requests that are proportionate to this case.7 Of course,
Mr. Cheng is also required to adhere to this Court’s Local Rules (Tr. 11:22-12:1), which are
inapplicable in Nevada and New York state court. Since Mr. Cheng has already had ample
opportunity to accomplish as much, these Revised RFPs should also be stricken.

         For the remaining Revised RFPs, reasonable time limitations should be imposed.8 As far
as Mr. Guo’s financial information, during the Conference, Mr. Cheng’s counsel confirmed that
Mr. Cheng only required this information for one purpose: to establish Mr. Guo’s “net worth.” Tr.
9:24-10:5; id. at 10:11-12 (“our discovery is tailored to finding out what is in fact his net worth”).
Mr. Cheng demands every state and federal tax return that Mr. Guo has filed “from 2017 to the
present” (RFP No. 6) regardless. Plainly, Mr. Cheng does not need to reach back to the 2017 tax
return, which contains information from the entire 2016 tax year, to ascertain Mr. Guo’s current
net worth. Mr. Guo’s two most recent tax returns—i.e., the tax returns he filed in 2019 and 2020,
which provide financial information dating back to 2018—would more than suffice.9 Similarly,
Mr. Cheng does not require any and all documents—from any and all points in time—to prove his
case. By way of example only, Mr. Cheng demands “any and all” documents, without time
restriction, supporting Mr. Guo’s allegation (made “upon information and belief”) that Mr. Cheng
and Mr. Yong “are among the activists paid by the Chinese government … to defame Guo.” RRFP
No. 105. Given that Mr. Cheng’s and Mr. Yong’s Tweets were posted in the Summer of 2018
(SAC ¶¶ 18-28), and Mr. Guo alleged these “actions” “enhance[d] the official propaganda and
false accusation[s] by the CCP against Guo” (SAC ¶ 29), the absence of any time limitation on
this request is disproportional. Since the same is true of the rest of the Revised RFPs, Mr. Guo
should not be required to produce any documents created, dated, transmitted, or last modified on
or after January 1, 2017. As a reference point, Mr. Guo asked Mr. Cheng to produce documents


7
  Mr. Cheng’s effort to shortcut the discovery process in this case by obtaining information from
other cases is reminiscent of his prior position regarding the protective order. More specifically,
Mr. Cheng’s counsel previously argued that no protective order was necessary because they
“needed” to “compare notes” (i.e., exchange Mr. Guo’s confidential information) with Mr. Guo’s
“creditors” from other, unrelated cases. The Court disagreed. Nonetheless, Mr. Cheng’s counsel
continued to pursue a carveout in the protective order to allow them to share confidential
information from this case with counsel in other cases, before finally relenting during the February
24 meet and confer call.
8
 Mr. Guo does not challenge the time limitations set forth in RRFP Nos. 11 & 30. Nor does Mr.
Guo challenge (on this basis) the Revised RFPs seeking documents “sufficient” to identify the
assets, ownership interests, income, or property that Mr. Guo currently “has” or “owns.” See, e.g.,
RRFP Nos. 2-5, 9. Mr. Guo also does not challenge RRFP No. 8 on these grounds, as Mr. Cheng
agreed to modify this request to seek benefits in the way of dividends and retirement income that
Mr. Guo has received in the past three years.
9
 In fact, the tax returns filed in 2020 alone would more than suffice. Nonetheless, in a show of
good faith, Mr. Guo would also produce his tax returns filed in 2019.
          Case 1:20-cv-05678-KPF Document 32 Filed 02/26/21 Page 5 of 5


                                                                                             Page | 5


“created, dated, transmitted, or last modified on or after January 1, 2018, through and including
the present day.”

         Because the Revised RFPs are still vastly overbroad and disproportionate, and Mr. Cheng
has already had several opportunities to issue properly tailored, proportional requests, Mr. Guo
respectfully requests that the Court: (i) strike RRFP Nos. 14-16, 18, 22-23, 25, 52, 59-64, 73, 83,
106, 108-113, 124, 126 & 129; (ii) modify RRFP No. 6 to request the tax returns that Mr. Guo
filed in 2019 and 2020; and (iii) impose a time limitation of documents “created, dated, transmitted,
or last modified on or after January 1, 2017, through and including the present day,” for the
remaining RRFPs (including any RRFPs from category (i) that are not stricken), with the exception
of RRFPs Nos. 2-5, 8, 9, 11 & 30. Mr. Guo also requests that the Court enter the parties’ proposed
protective order (Ex. 1), which is substantially similar to the model protective orders used by courts
in this district.


                                                      Respectfully submitted,

                                                      /s/ Jeffrey S. Gavenman
                                                      Jeffrey S. Gavenman


cc:    Jay M. Wolman (via ECF and email)
